Exhibit 10.1

[Executive]

SEVERANCE AGREEMENT

          THIS SEVERANCE AGREEMENT (the “Agreement”) is made this 9th day of
March 2007, by DiamondRock Hospitality Company, a Maryland corporation (the
“REIT”), with its principal place of business at 6903 Rockledge Drive, Suite
800, Bethesda, Maryland and [_______], residing at [___________] (the
“Executive”). 

          1.          Purpose

          The REIT considers it essential to the best interests of its
stockholders to promote and preserve the continuous employment of key management
personnel.  The Board of Directors of the REIT (the “Board of Directors”)
recognizes that, as in the case with many corporations, the possibility of a
termination of employment exists and that such possibility, and the uncertainty
and questions that it may raise among management, may result in the distraction
of key management personnel to the detriment of the REIT and its stockholders. 
Therefore, the Board of Directors has determined that appropriate steps should
be taken to reinforce and encourage the continued attention and dedication of
members of the REIT’s key management.  Nothing in this Agreement shall be
construed as creating an express or implied contract of employment and, except
as otherwise agreed in writing between the Executive and the REIT, the Executive
shall not have any right to be retained in the employ of the REIT.

          2.          Definitions

                       (a)          Accrued Salary.  “Accrued Salary” shall mean
accrued and unpaid base salary through the Date of Termination.  In addition, in
the event the Executive’s annual bonus for the REIT’s most recently completed
fiscal year has not yet been paid to the Executive, then Accrued Salary also
shall include such prior fiscal year’s earned, accrued and unpaid bonus.

                       (b)          Cause.  “Cause” for termination shall mean a
determination by the Board of Directors in good faith that any of the following
events has occurred:  (i) indictment of the Executive of, or the conviction or
entry of a plea of guilty or nolo contendere by the Executive to any felony, or
any misdemeanor involving moral turpitude; (ii) the Executive engaging in
conduct which constitutes a material breach of a fiduciary duty or duty of
loyalty, including without limitation, misappropriation of funds or property of
the REIT, DiamondRock Hospitality Limited Partnership (the “Operating
Partnership”) and their subsidiaries (the REIT, the Operating Partnership and
their subsidiaries are hereinafter referred to as the “DiamondRock Group”) other
than an occasional and de minimis use of Company property for personal purposes;
(iii) the Executive’s willful failure or gross negligence in the performance of
his assigned duties for the DiamondRock Group, which failure or gross negligence
continues for more than 5 days following the Executive’s receipt of written or
electronic notice of such willful failure or gross negligence from the Board of
Directors; (iv) any act or omission of the Executive that has a demonstrated and
material adverse impact on the DiamondRock Group’s reputation for honesty and
fair dealing or any other conduct of the Executive that would reasonably be
expected to result in injury to the reputation of the DiamondRock Group; or (v)
willful failure to cooperate with a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the REIT to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the willful inducement of others to fail to cooperate, destroy or fail to
produce documents or other materials.

--------------------------------------------------------------------------------




          For purposes of this Section 2(b), any act, or failure to act, based
upon authority given pursuant to a resolution duly adopted by the Board of
Directors or based upon the written advice of counsel for the DiamondRock Group
shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the DiamondRock Group.  
The cessation of employment of the Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of the Board of Directors,
finding that, in the good faith opinion of the Board of Directors, the
Executive  has engaged in the conduct described in this Section 2(b); provided,
that if the Executive is a member of the Board of Directors, the Executive shall
not vote on such resolution.

                       (c)                   Change in Control.  “Change in
Control” shall mean any of the following events: 

 

(i)

The conclusion of the acquisition (whether by a merger or otherwise) by any
Person (other than a Qualified Affiliate), in a single transaction or a series
of related transactions, of Beneficial Ownership of more than 50% of (1) the
REIT’s outstanding common stock (the “Common Stock”) or (2) the combined voting
power of the REIT’s outstanding securities entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”);

 

 

 

 

(ii)

The merger or consolidation of the REIT with or into any other Person other than
a Qualified Affiliate, if the directors immediately prior to the merger or
consolidation cease to be the majority of the Board of Directors at anytime
within 12 months of the completion of the merger or consolidation;

 

 

 

 

(iii)

Any one or a series of related sales or conveyances to any Person or Persons
(including a liquidation or dissolution) other than any one or more Qualified
Affiliates of all or substantially all of the assets of the REIT or the
Operating Partnership; or

 

 

 

 

(iv)

Incumbent Directors cease, for any reason, to be a majority of the members of
the Board of Directors, where an “Incumbent Director” is (1) an individual who
is a member of the Board of Directors on the effective date of this Agreement or
(2) any new director whose appointment by the Board of Directors or whose
nomination for election by the stockholders was approved by a majority of the
persons who were already Incumbent Directors at the time of such appointment,
election or approval, other than any individual who assumes office initially as
a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board of
Directors or as a result of an agreement to avoid or settle such a contest or
solicitation.

- 2 -

--------------------------------------------------------------------------------




          A Change in Control shall also be deemed to have occurred upon the
completion of a tender offer for the REIT’s securities representing more than
50% of the Outstanding Voting Securities, other than a tender offer by a
Qualified Affiliate.

          For purposes of this definition of Change in Control, the following
definitions shall apply: (A) “Beneficial Ownership,” “Beneficially Owned” and
“Beneficially Owns” shall have the meanings provided in Exchange Act Rule 13d-3;
(B) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended;
(C) “Person” shall mean any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), including any natural person,
corporation, trust, association, company, partnership, joint venture, limited
liability company, legal entity of any kind, government, or political
subdivision, agency or instrumentality of a government, as well as two or more
Persons acting as a partnership, limited partnership, syndicate or other group
for the purpose of acquiring, holding or disposing of the REIT’s securities; and
(D) “Qualified Affiliate” shall mean (I) any directly or indirectly wholly owned
subsidiary of the REIT or the Operating Partnership; (II) any employee benefit
plan (or related trust) sponsored or maintained by the REIT or the Operating
Partnership or by any entity controlled by the REIT or the Operating
Partnership; or (III) any Person consisting in whole or in part of the Executive
or one or more individuals who are then the REIT’s Chief Executive Officer or
any other named executive officer (as defined in Item 402 of Regulation S-K
under the Securities Act of 1933) of the REIT as indicated in its most recent
securities filing made before the date of the transaction.

                    (d)          Date of Termination.  “Date of Termination”
shall mean the actual date of the Executive’s termination of employment with the
REIT.

                    (e)          Disability.  “Disability” shall mean if the
Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months.

                    (f)          Good Reason.  “Good Reason” for termination
shall mean the occurrence of one of the following events, without the
Executive’s prior written consent, provided such event is not corrected within
15 days following the Board of Director’s receipt of written or electronic
notice of such event: (i) a material diminution in the Executive’s duties or
responsibilities or any material demotion from the Executive’s current position
at the REIT, including, without limitation: (A) if the Executive is the CEO,
either discontinuing his direct reporting to the Board of Directors or a
committee thereof or discontinuing the direct reporting to the CEO by each of
the senior executives responsible for finance, legal, acquisition and operations
or (B) if the Executive is not the CEO, discontinuing the Executive reporting
directly to the CEO or (C) if the Executive is the Chief Accounting Officer,
discontinuing the Executive’s reporting directly to the Chief Financial Officer
or to the Chief Executive Officer;

- 3 -

--------------------------------------------------------------------------------




(ii) if the Executive is a member of the Board of Directors, the failure of the
REIT or its affiliates to nominate the Executive as a Director of the REIT;
(iii) a requirement that the Executive work principally from a location outside
the 50 mile radius from the REIT’s address, except for required travel on the
REIT’s business to the extent substantially consistent with the Executive’s
business travel obligations on the date hereof; (iv) failure to pay the
Executive any compensation, benefits or to honor any indemnification agreement
to which the Executive is entitled within 30 days of the date due; or (v) the
occurrence of any of the following events or conditions in the year immediately
following a Change in Control: (A) a reduction in the Executive’s annual base
salary or annual bonus opportunity as in effect immediately prior to the Change
in Control; (B) the failure of the REIT to obtain an agreement, reasonably
satisfactory to the Executive, from any successor or assign of the REIT to
assume and agree to adopt this Agreement for a period of at least two years from
the Change in Control.

                    (g)          Restricted Period. The “Restricted Period”
shall mean, the Executive’s employment with the REIT, which period may be
extended for an additional period of 12 months if the Executive is entitled to,
and receives, the Cash Severance specified under Section 3(b)(2) hereof.

                    (h)          Retirement.  As used in this Agreement,
“Retirement” shall mean a retirement by the Executive if the Executive has been
designated as an eligible retiree by the Board of Directors, in the Board’s 
sole discretion.

          3.       Effect of Termination

                    (a)          Any Termination.  If the Executive’s employment
with the REIT terminates for any reason, the Executive shall be entitled to any
Accrued Salary.  The Executive shall have no rights or claims against the
DiamondRock Group except to receive the payments and benefits described in this
Section 3.  The REIT shall have no further obligations to Executive except as
otherwise expressly provided under this Agreement, provided any such termination
shall not adversely affect or alter Executive’s rights under any employee
benefit plan of the REIT in which Executive, at the Date of Termination, has a
vested interest, unless otherwise provided in such employee benefit plan or any
agreement or other instrument attendant thereto.

          None of the benefits described in this Section 3 (other than Accrued
Salary) will be payable unless the Executive has signed a general release which
has become irrevocable, satisfactory to the REIT in the reasonable exercise of
its discretion, releasing the DiamondRock Group, its affiliates including the
REIT, and their officers, directors and employees, from any and all claims or
potential claims arising from or related to the Executive’s employment or
termination of employment.  In addition, the benefits described in this Section
3 (other than Accrued Salary) are conditioned upon the Executive’s ongoing
compliance with his/her restrictions, covenants and promises under Sections 4,
5, 6 and 7 below (as applicable).

- 4 -

--------------------------------------------------------------------------------




          In addition, in the event the Executive’s termination of employment
occurs in connection with or following a Change in Control, then:

 

(i)

In the event that any payment made pursuant to Section 3 hereof or any insurance
benefits, accelerated vesting, pro-rated bonus or other benefit payable to the
Executive under this Agreement or otherwise (the “Severance Payments”), (1)
constitute “parachute payments” within the meaning of Section 280G (as it may be
amended or replaced) of the Internal Revenue Code of 1986, as amended (the
“Code”) (“Parachute Payments”); (2) are subject to the excise tax imposed by
Section 4999 (as it may be amended or replaced) of the Code (the “Excise Tax”);
and (3) exceed the Threshold Amount by 10% or more, then the REIT shall pay to
the Executive an additional amount (the “Gross-Up Amount”) such that the net
benefits retained by the Executive after the deduction of the Excise Tax
(including interest and penalties) and any federal, or local income and
employment taxes (including interest and penalties) upon the Gross-Up Amount
shall be equal to the benefits that would have been delivered hereunder had the
Excise Tax not been applicable and the Gross-Up Amount not been paid.

 

 

 

 

(ii)

In the event that the Severance Payments (1) constitute Parachute Payments; (2)
are subject to the Excise Tax; and (3) exceed the Threshold Amount by less than
10%, then the benefits payable under this Agreement shall be reduced (but not
below zero) to the extent necessary so that the Severance Payments shall not
exceed the Threshold Amount.  To the extent that there is more than one method
of reducing the Severance Payments to bring them within the Threshold Amount,
Executive shall determine which method shall be followed; provided that if
Executive fails to make such determination within 15 days after the REIT has
sent Executive written notice of the need for such reduction, the REIT may
determine the amount of such reduction in its sole discretion.

 

 

 

 

(iii)

“Threshold Amount” shall mean three times Executive’s “base amount” within the
meaning of Section 280G(b)(3) of the Code and the regulations promulgated
thereunder less one dollar ($1.00).

 

 

 

 

(iv)

For purposes of determining the Gross-Up Amount: (1) Parachute Payments provided
under arrangements with the Executive other than under any bonus or other
incentive pay or stock plan or program of the REIT (collectively, the “Plan”)
and this Agreement, if any, shall be taken into account in determining the total
amount of Parachute Payments received by the Executive so that the amount of
excess Parachute Payments that are attributable to provisions of the Plan and
Agreement is maximized; and (2) the Executive shall be deemed to pay federal,
state and local income taxes at the highest marginal rate of taxation for the
Executive’s taxable year in which the Parachute Payments are includable in the
Executive’s income for purposes of federal, state and local income taxation.

- 5 -

--------------------------------------------------------------------------------




 

(v)

The determination of whether the Excise Tax is payable, the amount thereof, and
the amount of any Gross-Up Amount shall be made in writing in good faith by a
nationally recognized independent certified public accounting firm selected by
the REIT and approved by the Executive, such approval not to be unreasonably
withheld (the “Accounting Firm”).  If such determination is not finally accepted
by the Internal Revenue Service (or state or local revenue authorities) on
audit, then appropriate adjustments shall be computed based upon the amount of
Excise Tax and any interest or penalties so determined; provided, however, that
the Executive in no event shall owe the REIT any interest on any portion of the
Gross-Up Amount that is returned to the REIT.  For purposes of making the
calculations required by this Section 3(a)(v), to the extent not otherwise
specified herein, reasonable assumptions and approximations may be made with
respect to applicable taxes and reasonable, good faith interpretations of the
Code may be relied upon.  The REIT and the Executive shall furnish such
information and documents as may be reasonably requested in connection with the
performance of the calculations under this Section 3(a)(v).  The REIT shall bear
all costs incurred in connection with the performance of the calculations
contemplated by this Section 3(a)(v). The REIT shall pay the Gross-Up Amount to
the Executive no later than 60 days following receipt of the Accounting Firm’s
determination of the Gross-Up Amount.

                           (b)              Termination by the REIT without
Cause or by Executive for Good Reason.  If the REIT terminates the Executive’s
employment without Cause, or the Executive terminates his employment for Good
Reason, then in addition to the benefits under Section 3(a) above, the Executive
shall be entitled to receive the following:

 

(i)

a pro-rata bonus for the fiscal year determined through the Date of Termination
and calculated based on the target bonus for such fiscal year;

 

 

 

 

(ii)

an amount equal to (A) [three/two] times (B) the sum of (I) the Executive’s base
salary in effect immediately prior to the Date of Termination, and (II) the
Executive’s target annual bonus (collectively, the “Cash Severance”);

 

 

 

 

(iii)

continued payment by the REIT for health insurance coverage for the Executive
and the Executive’s spouse and dependents for 18 months, consistent with COBRA
following the Date of Termination to the same extent that the REIT paid for such
coverage immediately prior to the termination of the Executive’s employment and
subject to the eligibility requirements and other terms and conditions of such
insurance coverage, provided that if any such insurance coverage shall become
unavailable and/or the REIT’s insurer refuses to continue coverage during the 18
month period, the REIT thereafter shall be obliged only to pay to the Executive
an amount which, after reduction for income and employment taxes, is equal to
the preexisting employer premiums for such insurance for the remainder of such
severance period.

- 6 -

--------------------------------------------------------------------------------




 

(iv)

vesting as of the Date of Termination of 100% of all unvested time-based
restricted stock awards, to the extent permitted by law.  The treatment of
equity compensation awards that are not time based vesting (such as restricted
stock which vests based on one or more performance metrics) granted after the
effective date of this agreement will be specified in individual grant
agreements covering such awards.

                            (c)              Termination In the Event of Death
or Disability.  If the Executive’s employment terminates because of the
Executive’s death or Disability, then in addition to the benefits under Section
3(a) above, the Executive (or his estate or other legal representatives, as the
case may be) shall be entitled to receive:

 

(i)

a pro-rata bonus for the fiscal year determined through the Date of Termination
and calculated based on the target bonus for such fiscal year;

 

 

 

 

(ii)

continued payment by the REIT for health insurance coverage for the Executive
and the Executive’s spouse and dependents for 18 months, consistent with COBRA. 
following the Date of Termination to the same extent that the REIT paid for such
coverage immediately prior to the termination of the Executive’s employment and
subject to the eligibility requirements and other terms and conditions of such
insurance coverage, provided that if any such insurance coverage shall become
unavailable and/or the REIT’s insurer refuses to continue coverage during the 18
month period, the REIT thereafter shall be obliged only to pay to the Executive
an amount which, after reduction for income and employment taxes, is equal to
the preexisting employer premiums for such insurance for the remainder of such
severance period.

 

 

 

 

(iii)

vesting as of the Date of Termination of 100% of all unvested time-based
restricted stock awards, to the extent permitted by law.  The treatment of
equity compensation awards that are not time based vesting (such as restricted
stock which vests based on one or more performance metrics) granted after the
effective date of this agreement will be specified in individual grant
agreements covering such awards.

- 7 -

--------------------------------------------------------------------------------




                       (d)                  Termination In the Event of
Retirement.  If the Executive’s employment terminates because of his Retirement,
then in addition to the benefits under Section 3(a) above, the Executive shall
be entitled to receive the following:

 

(i)

a pro-rata bonus for the fiscal year determined through the Date of Termination
and calculated based on the target bonus for such fiscal year; and

 

 

 

 

(ii)

notwithstanding the Retirement by the Executive, all unvested time-based
restricted stock awards shall continue to vest at the times and on the terms as
set forth in the relevant restricted stock award agreements as if the Executive
remained continuously employed by the REIT from the Date of Termination through
each such vesting date.  The treatment of non-time-based equity compensation
awards (such as restricted stock which vests based on one or more performance
metrics) granted after the effective date of this agreement will be specified in
individual grant agreements covering such awards.

          4.          Non-Disparagement

          The Executive agrees that he/she will not, whether during or after the
Executive’s employment with the REIT, make any statement, orally or in writing,
regardless of whether such statement is truthful, nor take any action, that (a)
in any way could disparage the DiamondRock Group or any officers, executives,
directors, partners, managers, members, principals, employees, representatives,
or agents of the DiamondRock Group, or which foreseeably could or reasonably
could be expected to harm the reputation or goodwill of any of those persons or
entities, or (b) in any way, directly or indirectly, could knowingly cause,
encourage or condone the making of such statements or the taking of such actions
by anyone else.

          5.          Non-Competition

                       (a)        Non-Competition.  Subject to Section 5(b)
hereof, the Executive agrees that during the Restricted Period the Executive
shall not, without the prior express written consent of the REIT, directly or
indirectly, anywhere in the United States, own an interest in, join, operate,
control or participate in, or be connected as an owner, officer, executive,
employee, partner, member, manager, shareholder, or principal of or with, any
lodging-oriented real estate investment company.  Notwithstanding the foregoing,
the Executive may own up to one percent (1%) of the outstanding stock of a real
estate investment company.  The restrictions of this Section 5(a) shall not
apply if the Executive’s employment with the REIT is terminated for any reason
by the Company or the Executive effective during the 12 month period immediately
following a Change in Control.  

                       (b)        Board’s Discretion.  Notwithstanding anything
contained herein, the Board of Directors retains the right, in its sole
discretion, to shorten or eliminate the post-employment Restricted Period for
any Executive.

- 8 -

--------------------------------------------------------------------------------




          6.          Non-Solicitation of Employees.  The Executive agrees that
while he/she is employed as an employee of the REIT and for a period of 12
months after the termination of the Employee’s employment with the REIT for
whatever reason, the Employee shall not, without the express written consent of
the REIT, hire, solicit, recruit, induce or procure (or assist or encourage any
other person or entity to hire, solicit, recruit, induce or procure), directly
or indirectly or on behalf of himself or any other person or entity, any
officer, executive, director, partner, principal, member, or non-clerical
employee of the DiamondRock Group or any person who was an officer, executive,
director, partner, principal, member, or non-clerical employee of the
DiamondRock Group at any time during the final year of the Executive’s
employment with the REIT, to work for the Executive or any person or entity with
which the Executive is or intends to be affiliated or otherwise directly or
indirectly encourage any such person to terminate his or her employment or other
relationship with the DiamondRock Group without the prior express written
consent of the REIT. Notwithstanding anything contained herein, the foregoing
shall not restrain the Executive from hiring, soliciting, recruiting, inducing
or procuring any person to work for the Executive or any person or entity with
which the Executive is or intends to be affiliated if such person was either
terminated by the REIT or such person resigned for Good Reason.  In addition,
the Board of Directors retains the right, in its sole discretion, to release any
Executive from its obligations under this Section.

          7.          Injunctive Relief.  The Executive understands that the
restrictions contained in Section 4, 5 and 6 of this Agreement are intended to
protect the REIT’s interests in its proprietary information, goodwill, and its
employee and investor relationships, and agrees that such restrictions (and the
scope and duration thereof) are necessary, reasonable and appropriate for this
purpose.  The Executive acknowledges and agrees that it would be difficult to
measure any damages caused to the REIT which might result from any breach by the
Executive of his promises and obligations under Sections 4, 5 and/or 6, that the
REIT would be irreparably harmed by such breach, and that, in any event, money
damages would be an inadequate remedy for any such breach.  Therefore, the
Executive agrees and consents that the REIT shall be entitled to an injunction
or other appropriate equitable relief (in addition to all other remedies it may
have for damages or otherwise) to restrain any such breach or threatened breach
without showing or proving any actual damage to the REIT; and the REIT shall be
entitled to an award of its attorneys fees and costs incurred in enforcing the
Executive’s obligations under Sections 4, 5 and/or 6.

          8.          Miscellaneous

                       (a)          409A.  Notwithstanding anything to the
contrary, if the Executive is a “key employee” (as defined in Section 416(i) of
the Code without regard to paragraph (5) thereof) and any of the REIT’s stock is
publicly traded on an established securities market or otherwise, to the extent
necessary to avoid any penalties under Section 409A of the Code, any payment
hereunder may not be made before the date that is six months after the date of
separation from service.

                       (b)          Tax Withholding.  All payments made by the
REIT under this Agreement shall be net of any tax or other amounts required to
be withheld by the REIT under applicable law.

- 9 -

--------------------------------------------------------------------------------




                       (c)          No Mitigation.  The REIT agrees that, if the
Executive’s employment by the REIT is terminated during the term of this
Agreement, the Executive is not required to seek other employment or to attempt
in any way to reduce any amounts payable to the Executive by the REIT pursuant
to Section 3 hereof.  Further, the amount of any payment provided for in this
Agreement shall not be reduced by any compensation earned by the Executive as
the result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by the Executive to the REIT or otherwise.

                       (d)          No Offset.  The REIT’s obligation to make
the payments provided for in this Agreement and otherwise perform its
obligations hereunder shall not be affected by any circumstances, including,
without limitation, any set-off, counterclaim, recoupment, defense or other
right which the REIT, the Operating Partnership or any of their subsidiaries may
have against the Executive or others unless such set-off, counterclaim,
recoupment, defense, or other right arises from the Executive engaging in
conduct which constitutes a material breach of a fiduciary duty or duty of
loyalty, including without limitation, misappropriation of funds or property of
the Operating Partnership and their subsidiaries. 

                       (e)          Litigation and Regulatory Cooperation. 
During and after Executive’s employment, Executive shall reasonably cooperate
with the REIT in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the REIT
which relate to events or occurrences that transpired while Executive was
employed by the REIT; provided, however, that such cooperation shall not
materially and adversely affect Executive or expose Executive to an increased
probability of civil or criminal litigation.  Executive’s cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the REIT at mutually convenient times.  During and
after Executive’s employment, Executive also shall cooperate fully with the REIT
in connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while Executive was employed by the REIT.  The REIT
shall also provide Executive with compensation on an hourly basis (to be derived
from the sum of his Base Salary and average annual incentive compensation) for
requested litigation and regulatory cooperation that occurs after his
termination of employment, and reimburse Executive for all costs and expenses
incurred in connection with his performance under this Section 8(e), including,
but not limited to, reasonable attorneys’ fees and costs.

- 10 -

--------------------------------------------------------------------------------




                       (f)          Notices.  All notices required or permitted
under this Agreement shall be in writing and shall be deemed effective (i) upon
personal delivery, (ii) upon deposit with the United States Postal Service, by
registered or certified mail, postage prepaid, or (iii) in the case of facsimile
transmission or delivery by nationally recognized overnight delivery service,
when received, addressed as follows:

 

(i)

If to the REIT, to:

 

 

 

 

 

DiamondRock Hospitality Company

 

 

6903 Rockledge Drive, Suite 800

 

 

Bethesda, MD  20817

 

 

Facsimile: (240) 744-1199

 

 

Attn:  1) Lead Director; 2) Chairman of the Board and 3) Chairman of the
Compensation Committee

 

 

 

 

(ii)

If to the Executive, to:

or to such other address or addresses as either party shall designate to the
other in writing from time to time by like notice.

                       (g)          Pronouns.  Whenever the context may require,
any pronouns used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular forms of nouns and pronouns shall
include the plural, and vice versa.

                       (h)          Entire Agreement.  This Agreement
constitutes the entire agreement between the parties and supersedes all prior
agreements and understandings, whether written or oral, relating to the subject
matter of this Agreement, including without limitation the employment agreement
dated as of __________.

                       (i)          Amendment.  This Agreement may be amended or
modified only by a written instrument executed by both the REIT and the
Executive.

                       (j)          Governing Law and Forum.  This Agreement
shall be construed, interpreted and enforced in accordance with the laws of the
State of Maryland, without regard to its conflicts of laws principles, by a
court of competent jurisdiction located within the State of Maryland.

                       (k)          Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of both parties and their
respective successors and assigns, including any entity with which or into which
the REIT may be merged or which may succeed to its assets or business or any
entity to which the REIT may assign its rights and obligations under this
Agreement; provided, however, that the obligations of the Executive are personal
and shall not be assigned or delegated by him.

                       (l)          Waiver.  No delays or omission by the REIT
or the Executive in exercising any right under this Agreement shall operate as a
waiver of that or any other right.  A waiver or consent given by the REIT or the
Executive on any one occasion shall be effective only in that instance and shall
not be construed as a bar or waiver of any right on any other occasion.

- 11 -

--------------------------------------------------------------------------------




                       (m)          Captions.  The captions appearing in this
Agreement are for convenience of reference only and in no way define, limit or
affect the scope or substance of any section of this Agreement.

                       (n)          Severability.  In case any provision of this
Agreement shall be held by a court or arbitrator with jurisdiction over the
parties to this Agreement to be invalid, illegal or otherwise unenforceable,
such provision shall be restated to reflect as nearly as possible the original
intentions of the parties in accordance with applicable law, and the validity,
legality and enforceability of the remaining provisions shall in no way be
affected or impaired thereby.  In the event that any portion or provision of
this Agreement (including, without limitation, any portion or provision of
Sections 4, 5, and/or 6) is determined by a court or arbitrator of competent
jurisdiction to be invalid, illegal or otherwise unenforceable by reason of
excessive scope as to geographic, temporal or functional coverage, such
provision will be reformed and deemed to extend only over the maximum
geographic, temporal and functional scope as to which it may be enforceable and
shall be enforced by said court or arbitrator accordingly.

                       (o)          Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.

- 12 -

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

 

DIAMONDROCK HOSPITALITY COMPANY

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

--------------------------------------------------------------------------------

- 13 -

--------------------------------------------------------------------------------